Exhibit 10.22


exhibit1022bwoodsepar.jpg [exhibit1022bwoodsepar.jpg]
One Penn Plaza, 35th Floor, New York, NY 10119
Phone: 212-845-8200 Fax: 212-845-8250






January 5, 2018


Ms. Barbara A. Wood








Re:    Separation Agreement and General Release


Dear Barbara:


This letter agreement (the “Letter Agreement”) confirms our agreement concerning
your separation from Ophthotech Corporation (“Ophthotech” or the “Company”).
Subject to the terms of this Letter Agreement, your employment will end
effective on the earliest of (i) March 31, 2018, (ii) such date as may be
mutually agreed between you and the Company, and (iii) such date as the Company
terminates your employment for Cause, as that term is defined in the February
20, 2015 severance benefits agreement between you and the Company (the
“Severance Agreement”) (as applicable, the “Separation Date”). By signing a copy
of this Letter Agreement in the space provided below, you agree to the terms and
conditions set forth herein.
A.Transition Period. The period between the Agreement Effective Date (as defined
in Paragraph F.5 below) and the Separation Date will be a transition period (the
“Transition Period”), during which you will continue to work on a full-time
basis, and, at the direction of the Company, assist as requested and in a
timely, professional and cooperative manner with transitioning your duties and
responsibilities. During the Transition Period, you will continue to receive
your current base salary and may continue to participate in the Company’s
benefit plans to the extent you remain eligible (and pursuant to the terms and
conditions of such plans). In the event the Company terminates your employment
for Cause, you will not be eligible to receive the payments and benefits
described in Paragraph B of this Letter Agreement, nor will you receive any
further salary payments, benefits, or other compensation from the Company
following your termination from employment, except as and to the extent required
by law.
B.The Company’s Obligations. In exchange for your (a) timely execution and
return (as set forth in Paragraph F.6 below), and non-revocation, of this Letter
Agreement, (b) compliance with the terms of this Letter Agreement, and (c)
timely execution and return (as set forth in Paragraph F.6 below), and
non-revocation, of the Reaffirmation of Letter Agreement attached as Exhibit A
(the “Reaffirmation”), the Company will, provided you remain eligible pursuant
to Paragraph A above, provide you with the following payments and benefits:







--------------------------------------------------------------------------------




1.
Pursuant to their terms, any stock option and restricted stock unit awards
granted to you by the Company that are unvested as of the Separation Date will
terminate effective as of such date. If you execute and do not revoke the
Reaffirmation, then immediately following the Reaffirmation Effective Date (as
defined in Paragraph F.6 below), the exercise period for your outstanding stock
options will be extended such that the stock options in which you have vested as
of the Separation Date will remain exercisable for a period of one year
following the Separation Date (but in no event shall such exercise period be
extended to later than the final exercise date (as described in any applicable
agreement governing the stock option award). You understand that any option
subject to this extended exercise period shall cease to be treated for tax
purposes as an incentive stock option effective as of the date hereof.

2.
The Company will provide you with a severance payment (“Severance Payment”). The
Severance Payment shall consist of:

i.
a lump sum payment in the amount of $404,620, consisting of twelve (12) months
of your current base salary; and

ii.
a lump sum payment in an amount equal to the pro-rated portion, as of the
Separation Date, of your Target Bonus (as such term is defined in the Severance
Agreement).

Section 4(a) of the Severance Agreement (Code Section 409A) shall govern any
payment under this Letter Agreement.
Except as provided for in this Paragraph B.2, both the Severance Agreement and
the letter outlining the terms of your offer of employment with the Company
dated October 21, 2013 and revised October 22, 2013 (the “Offer Letter”) are of
no further force or effect.
3.
Your group medical and dental coverage will continue through the last date of
the month in which your Separation Date occurs. You will be given separate
information regarding your right to continue your group health/dental/vision
coverage, as required by the Consolidated Omnibus Budget Reconciliation Act of
1985 (“COBRA”). All COBRA rights are subject to your completion and submission
of the proper forms in the times allotted.

Provided you timely elect COBRA continuation coverage, the Company will
reimburse you for the monthly premium to continue such coverage for the lesser
of (i) the twelve (12) full calendar months immediately following the last day
of the calendar month in which your Separation Date occurs; and (ii) the end of
the calendar month in which you become eligible to receive group health plan
coverage under another employee benefit plan. For the avoidance of doubt, such
reimbursement of monthly premiums shall be subject to Section 4(a) of the
Severance Agreement (Code Section 409A).


2



--------------------------------------------------------------------------------




4.
The Company will allow you to retain the cellphone that the Company previously
provided to you in connection with your employment (the “Cellphone”), provided
that following the Separation Date you will need to immediately transfer the
telephone number to your own mobile service, as the Company will not continue to
pay for service following the Separation Date. Notwithstanding the foregoing,
you acknowledge and agree that you must return the Cellphone to the Company
immediately if you revoke this Letter Agreement, or if you do not timely sign
and return the Reaffirmation, or if you revoke the Reaffirmation.

5.
All payments under this Letter Agreement will be subject to all deductions
required by law, including applicable taxes and withholdings. The Severance
Payment will be made in one lump sum in accordance with the Company’s normal
payroll practices, no later than the second regular payroll date following the
Reaffirmation Effective Date. In accordance with its normal payroll practices,
the Company will mail to the address listed above (or such other address as you
have provided in writing to the Company’s Human Resources Department) an IRS
Form W-2 (a) following the end of 2018, covering compensation you received in
2018, inclusive of the Severance Payment and any COBRA reimbursement payments
received in 2018 and (b) following the end of 2019, covering any COBRA
reimbursement payments received in 2019.

C.Your Obligations. In exchange for the consideration set forth in this Letter
Agreement, including without limitation the Company providing you with the
payments and benefits described in Paragraph B, above, to which you are not
otherwise entitled, you voluntarily agree to the following:
1.
You, for yourself and for your heirs, executors, administrators, successors and
assigns (referred to collectively as “Releasor”), forever release and discharge
the Company and any and all of the Company’s past and present affiliates, parent
entities, subsidiaries, divisions, offices, branches, assets, employee benefit
plans, funds, investment funds, successors and assigns, and any and all of its
and their past and present officers, directors, partners, members, shareholders,
agents, attorneys, employees, agents, trustees, fiduciaries, representatives,
administrators, successors and assigns (whether acting in such capacity or
otherwise) (referred to collectively as the “Releasees”), from any and all
claims, demands, causes of action, fees and liabilities of any kind whatsoever,
whether known or unknown, which Releasor ever had, now has or may have against
Releasees or any of them by reason of any actual or alleged act, omission,
transaction, practice, conduct, occurrence or other matter from the beginning of
the world up to and including the date you sign this Letter Agreement based on
your employment with the Company and the termination of your employment (other
than claims you may have based upon your rights under this Letter Agreement).

2.
Without limiting the generality of the foregoing general release, by signing
this Letter Agreement you agree that you are releasing Releasees from any and
all claims arising



3



--------------------------------------------------------------------------------




out of your employment with the Company, the terms and conditions of such
employment and/or the termination of such employment, including but not limited
to: (i) any claim under the Employee Retirement Income Security Act of 1974
(“ERISA”), Title VII of the Civil Rights Act of 1964, the Civil Rights Act of
1991, the Civil Rights Act of 1866, the Age Discrimination in Employment Act
(including the Older Workers Benefit Protection Act), the Equal Pay Act, the
Americans with Disabilities Act, the Family and Medical Leave Act, the National
Labor Relations Act, the Sarbanes-Oxley Act, the Dodd-Frank Act, the New York
State Human Rights Law, the New York City Human Rights Law, the New York Labor
Law (all as amended), and any other applicable federal, state or local statute;
(ii) any other claim of discrimination, harassment or retaliation in employment
(whether based on federal, state or local law, statutory or decisional); (iii)
any claim sounding in tort, common law or contract (express or
implied)(including without limitation any claims under the Severance Agreement
or the Offer Letter), wrongful discharge, whistleblowing, detrimental reliance,
or defamation; (iv) any claim based on the Stock Grants; and (v) any claim for
attorney’s fees, costs, disbursements, emotional distress, compensatory and/or
punitive damages and/or the like.
3.
You acknowledge that you may hereafter discover claims or facts in addition to
or different from those which you now know or believe to exist with respect to
the subject matter of this Letter Agreement and which, if known or suspected at
the time you execute this Letter Agreement, may have materially affected this
Letter Agreement and your decision to enter into it. Nevertheless, you hereby
waive any right, claim or cause of action that might arise as a result of such
different or additional claims or facts.

4.
You represent and warrant that, except as otherwise permitted below, you have
maintained in the strictest confidence all information relating to the Company
and/or the Releasees and their respective business that is not generally known
by persons not employed by the Company and that could not easily be determined
or learned by someone outside of the Company. All of the foregoing shall be
deemed “Confidential Information.” You agree that you will maintain in the
strictest confidence all Confidential Information, except as set forth below. In
addition, you hereby acknowledge and affirm your post-termination obligations
under the Invention, Non-Disclosure, Non-Competition and Non-Solicitation
Agreement between you and the Company dated October 23, 2013 (the “Covenant
Agreement”), which are expressly incorporated herein. Notwithstanding the
foregoing, however, nothing in the Covenant Agreement, this Letter Agreement or
elsewhere shall be interpreted to (i) restrict your ability, after you cease to
be an employee of the Company, to practice law, in violation of New York Rule of
Professional Conduct 5.6 or other applicable rules of professional conduct; or
(y) expand the scope of your duty to maintain privileged or confidential
information obtained in connection with the your role as counsel for the Company
beyond what is permitted under New York Rules of Professional Conduct 1.6 and
1.9, or other applicable rules of professional conduct.



4



--------------------------------------------------------------------------------




5.
You agree that you have not and in the future will not, except as otherwise
permitted below, disclose to any other person or entity (directly or
indirectly), Confidential Information, except (a) as may be required pursuant to
a valid subpoena, a request by a government agency (including but not limited to
the United States Equal Employment Opportunity Commission (“EEOC”) or the
Securities and Exchange Commission (“SEC”)) in connection with any charge filed,
investigation or proceeding or as otherwise required by law; and (b) to your
immediate family members, financial advisors and attorneys, provided that you
first inform them of the confidentiality of this Letter Agreement and they agree
to maintain its confidentiality. You further agree that you will not solicit or
initiate any demand or request by others for the disclosure of Confidential
Information; or encourage or induce any other person to make any statement or
disclosure of Confidential Information. In the event that you receive an inquiry
from the press or otherwise that could potentially call for the disclosure of
Confidential Information, you will respond to the inquiry, if at all, by stating
“I cannot comment,” or words to that effect.

6.
To the extent permitted by law, you will cooperate fully with the Company, and
provide assistance to the Company, in connection with (a) the orderly transition
of all of your responsibilities and matters, (b) any pending or future
litigation, administrative proceeding, or investigatory matter, and (c) any
other matters for which you were responsible or with respect to which your
knowledge may be of assistance to the Company. You further agree that, in the
event you are subpoenaed by any person or entity to give testimony (in a
deposition, court proceeding or otherwise) which in any way relates to your
employment with the Company, you will give prompt written notice of such request
(other than in the event of a subpoena issued by a government agency) to the
Company’s Head of Human Resources, at the address above to allow the Company a
reasonable opportunity to first contest the right of the requesting person or
entity to such disclosure. Nothing in this Letter Agreement shall preclude you
from responding truthfully to a valid subpoena. You agree to provide such
cooperation and assistance as requested by the Company, subject to the
reasonable efforts of the Company to accommodate any new employment obligations
you may have, and the Company shall reimburse you for your reasonable
out-of-pocket expenses in connection therewith. For the avoidance of doubt,
nothing in this Paragraph or elsewhere in the Agreement is intended in any way
to prevent you from testifying fully and truthfully in any action or proceeding
or in connection with any regulatory matter.

7.
You agree that you have not and will not, except as otherwise permitted below,
make any disparaging, critical or otherwise detrimental statements (orally or in
writing) to any person or entity concerning the Company, its officers,
directors, managing members, investors, employees, attorneys, representatives,
affiliates, customers, clients, its and their business affairs or financial
condition, the circumstances surrounding your employment and separation from the
Company. For purposes of this Letter Agreement, the term “disparage” shall mean
any oral or written statement or representation which, directly or by
implication, tends, in the minds of a reasonable



5



--------------------------------------------------------------------------------




audience, to create a negative impression about the subject of the statement or
representation, and includes, without limitation, comments or statements to the
press and/or media, including, but not limited to, print journalists, press
interviews or statements, newspapers, radio, television, cable, satellite
programs, or Internet media (including blogs, web pages, web posts, email, and
or “chat programs”), or to the Company, its officers, directors, employees,
affiliates, customers, clients, or any person or entity with which the Company
has a business relationship which would: (a) adversely affect in any manner the
conduct of the business of the Company or the Company’s business relationships;
(b) adversely affect in any manner the business reputation of the Company, its
officers, directors, managing members, investors, employees, attorneys,
representatives, affiliates, customers, clients, or any person or entity with
which the Company has a business relationship; (c) induce or encourage others,
to disparage the Company, its officers, directors, managing members, investors,
employees, attorneys, representatives, affiliates, customers, clients, or any
person or entity with which the Company has a business relationship.
8.
Nothing in this agreement shall be construed to prohibit you from reporting
possible violations of federal or state law or regulations to any governmental
agency or self-regulatory organization, or making other disclosures that are
protected under whistleblower or other provisions of any applicable federal or
state law or regulations. You are not required to notify the Company of any such
communications; provided, however, that nothing herein authorizes the disclosure
of information you obtained through a communication that was subject to the
attorney-client privilege. Further, nothing contained in this Letter Agreement
shall prohibit you from filing a charge with, or participating in any
investigation or proceeding conducted by, the EEOC, or other federal, state or
local fair employment practices agency, except that you understand and agree
that you will not be able to recover monetary or equitable relief of any kind
from Releasees in connection with any such charged filed by you or on your
behalf in connection with any action filed by a third party with respect to the
claims you are waiving in this Letter Agreement. Additionally, nothing in this
Letter Agreement shall constitute a waiver of claims arising after the date you
sign it; claims that cannot be waived by law; any right to make any disclosure
to or cooperate with the United States Securities and Exchange Commission
(“SEC”) pursuant to Section 21F(b) of the Securities and Exchange Act or to
receive a reward from the SEC in connection therewith; claims for accrued,
vested benefits under any employee pension plan of the Company in accordance
with the terms of the official plan documents and applicable law; claims for
reimbursement through the Company’s Flexible Spending Account Program; claims
for benefits under the Company’s group medical, vision and dental and disability
plans in accordance with the terms of such plans and applicable law; or any
rights you may have to indemnification under the Company’s Certificate of
Incorporation and by-laws, any applicable Directors and Officers insurance
policy, written indemnification agreement with the Company and any applicable
laws (recognizing that such indemnification is not guaranteed by this Letter
Agreement and shall be governed by the instrument or law, if any, providing for
such indemnification).



6



--------------------------------------------------------------------------------




9.
Notwithstanding your confidentiality and nondisclosure obligations, you are
hereby advised as follows pursuant to the Defend Trade Secrets Act: “An
individual shall not be held criminally or civilly liable under any Federal or
State trade secret law for the disclosure of a trade secret that (A) is made (i)
in confidence to a Federal, State, or local government official, either directly
or indirectly, or to an attorney; and (ii) solely for the purpose of reporting
or investigating a suspected violation of law; or (B) is made in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal. An individual who files a lawsuit for retaliation by an employer for
reporting a suspected violation of law may disclose the trade secret to the
attorney of the individual and use the trade secret information in the court
proceeding, if the individual (A) files any document containing the trade secret
under seal; and (B) does not disclose the trade secret, except pursuant to court
order.”

10.
You agree to return to the undersigned immediately upon request, but in no event
later than the Separation Date, all property of the Company and/or any of the
other Releasees that you have, including but not limited to records and
materials, business and client information and files, cardkey access to Company
offices, remote access card, desktop and laptop computer, keys, and corporate
credit cards, but with the exception of the Company Cellphone, as set forth
above.

11.
You acknowledge that apart from the payments and benefits that will be provided
to you as set forth in this Letter Agreement, you have received all
compensation, wages, bonuses, severance or termination pay, stock options,
restricted stock units, equity grants, commissions, notice period, leave and/or
benefits to which you may have been entitled to under any law, policy or plan of
or sponsored by the Company, or pursuant to any prior agreement with the Company
and that no other payments or benefits are due or owing to you except as set
forth in this Letter Agreement, including any severance payment or benefits
under the Severance Agreement or the Offer Letter. You further affirm that you
have had no known workplace injuries or occupational diseases.

D.Mutual Understandings. The parties mutually agree to the following provisions:
1.
It is the Company’s policy not to provide the reasons for any employee’s
departure unless required by law. Therefore, any prospective employer who makes
an inquiry to the Human Resources Department about your employment shall contact
the Company’s Head of Human Resources or her designee, who will confirm only the
dates of your employment, the positions you held, and your compensation
(provided that compensation information will be provided only if you submit
written authorization releasing this information to the Company’s Head of Human
Resources or her designee or to the extent required by subpoena, court order or
law).

2.
Notwithstanding the foregoing Paragraph D.1, nothing herein shall limit the
Company’s ability to make any disclosures required by the securities laws or the
rules and regulations of the SEC or of any stock exchange on which the Company’s



7



--------------------------------------------------------------------------------




shares are listed, including (a) the filing of a Current Report on Form 8-K to
disclose the fact of your separation and the financial arrangements memorialized
hereby , (b) the inclusion of information regarding compensation paid to you as
required in any filing with the SEC made by the Company and (c) the filing of
this Agreement as an exhibit to the Company’s periodic reports filed pursuant to
the Securities Exchange Act.
3.
Nothing herein is intended to or shall be deemed to constitute an admission that
the Company or any of the other Releasees have violated any federal, state or
local law (statutory or decisional), ordinance or regulation, breached any
contract, or committed any wrongdoing whatsoever against you or otherwise.
Neither this Letter Agreement nor any of its terms may be used as an admission
or introduced as evidence as to any issue of law or fact in any proceeding, suit
or action, other than an action to enforce this Letter Agreement. Moreover, by
signing this Letter Agreement you acknowledge that you are not aware of any
wrongdoing or fraudulent or unlawful conduct on the part of the Company or the
Releasees.

4.
In the event that any provision of this Letter Agreement is held to be invalid,
illegal or unenforceable, the validity, legality and enforceability of the
remaining provisions will not in any way be affected or impaired thereby.
Moreover, if any provision contained in this Letter Agreement is held to be
excessively broad as to duration, scope, activity or subject, that provision
will be construed by limiting and reducing it so as to be enforceable to the
maximum extent compatible with applicable law.

5.
This Letter Agreement, together with any attachments and exhibits hereto,
constitutes the entire agreement between you and the Company with respect to the
subject matter hereof and supersedes all prior negotiations, representations or
agreements relating thereto, whether written or oral, with the exception of any
agreements or portions thereof expressly described herein as imposing continuing
rights and obligations. You represent that in executing this Letter Agreement,
you have not relied on any representation or statement not set forth herein. No
amendment or modification of this Letter Agreement shall be valid or binding
upon the parties unless in writing and signed by both parties.

6.
This Letter Agreement will be governed by and construed in accordance with the
laws of the State of New York, except as may be preempted by federal law. This
Letter Agreement is binding upon, and shall inure to the benefit of, the parties
and their respective heirs, executors, administrators, successors and assigns.

E.Obligations Unrelated to This Letter Agreement. Regardless of whether you sign
this Letter Agreement, you and the Releasees will have the following rights and
obligations:
1.
You will be paid for your final wages accrued through the Separation Date and
for all accrued vacation days that remain unused as of the Separation Date, with
such payment occurring within the time permitted by applicable law.





8



--------------------------------------------------------------------------------




2.
Your participation in the Company’s 401(k)/retirement plan(s) will cease on the
Separation Date. You will receive any accrued vested benefits under this plan(s)
in accordance with the terms of the plan and applicable law. Separate
information will be given to you regarding these benefits



3.
Your group medical and dental coverage will continue through the last date of
the month in which your Separation Date occurs. You will be given separate
information regarding your right to continue your group health/dental/vision
coverage, as required by COBRA. In the event you do not sign this Letter
Agreement, you may elect such continuation coverage, but the coverage would be
solely at your own cost without reimbursement from the Company for any part
thereof. All COBRA rights are subject to your completion and submission of the
proper forms in the times allotted.



4.
Pursuant to their terms, any stock option and restricted stock unit awards
granted to you by the Company that are unvested as of the Separation Date will
terminate effective as of such date. Any outstanding stock option awards granted
to you by the Company that are vested as of the Separation Date will remain
exercisable for a period of three (3) months from your Separation Date (but no
later than the final exercise date (as described in any applicable agreement
governing the stock option award).



F.Consideration and Revocation Periods. By signing this Letter Agreement in the
space provided below and returning it to the undersigned, you are confirming
your acceptance of the terms and conditions set forth herein, and you are
acknowledging the following:
1.
The obligations as set out in this Letter Agreement represent a complete waiver
and release of all rights and claims that you have or may have against the
Releasees, as provided in Paragraph C.1 above. Accordingly, you should review it
carefully before signing it. Likewise, the Reaffirmation attached as Exhibit A
reaffirms this waiver and release as of the date you sign the Reaffirmation.

2.
You are being provided with at least twenty-one (21) days from your receipt of
this Letter Agreement to consider its meaning and effect and to determine
whether or not you wish to enter into it, and to consider the meaning and effect
of the Reaffirmation and determine whether or not you wish to enter into it. You
are advised to consult with an attorney of your choice before signing this
Letter Agreement and the Reaffirmation

3.
To accept this Letter Agreement and the Reaffirmation you must timely sign each
one and deliver each to Amy Sheehan, at the address above.

4.
By signing this Letter Agreement, you acknowledge that you are receiving
consideration beyond that to which you would otherwise be entitled. You further



9



--------------------------------------------------------------------------------




acknowledge that you have carefully read this Letter Agreement in its entirety,
you have had an opportunity to consider the terms of this Letter Agreement for
at least twenty-one (21) days, you fully understand the significance of all the
terms and conditions of this Letter Agreement and have had a reasonable
opportunity to discuss them with an attorney of your choice, and you are signing
this Letter Agreement voluntarily and of your own free will and agreeing to all
the terms and conditions contained herein.
5.
In addition, you may take seven (7) days after signing this Letter Agreement to
revoke your signature (such period, the “Letter Agreement Revocation Period”).
This Letter Agreement will not become effective until after you sign this Letter
Agreement and the Revocation Period expires without revocation (the “Agreement
Effective Date”). Any revocation of this Letter Agreement must be in writing and
delivered personally or by overnight courier to Amy Sheehan, in which event this
Letter Agreement will become null and void and your employment with the Company
will terminate immediately.

6.
You acknowledge that you received this Letter Agreement on January 5, 2018. You
understand that this Letter Agreement shall be of no force or effect, and that
you shall not be eligible for the consideration described herein, unless you
sign and return this Letter Agreement on or before January 27, 2018, and do not
revoke your acceptance during the Letter Agreement Revocation Period. Further,
you acknowledge that you will not be eligible to receive the payments and
benefits described in Paragraph B above unless you also sign and return the
Reaffirmation (i) on, but not before, the Separation Date (if the Separation
Date is after January 27, 2018, or (ii) no earlier than the Separation Date, but
no later than January 27, 2018, and do not revoke your Reaffirmation in the
subsequent seven (7) day period (such period, the “Reaffirmation Revocation
Period”) (the day immediately following expiration of such revocation period is
the “Reaffirmation Effective Date”).

We wish you the best in your future endeavors.


Sincerely yours,


/s/ Amy R. Sheehan


Amy Sheehan
Senior Vice President & Chief Human Resources Officer
Ophthotech    




10



--------------------------------------------------------------------------------




I hereby agree to the terms and conditions set forth above. I understand that
the payments and benefits described in Paragraph B are conditioned upon my
timely execution, return and non-revocation of the Reaffirmation.
Agreed to and Accepted by:


/s/ Barbara A. Wood_____
Barbara A. Wood


Date: 5 January 2018


11



--------------------------------------------------------------------------------










Exhibit A


Reaffirmation of Letter Agreement
I hereby reaffirm as of the date below my agreement to the terms and conditions
set forth in the Letter Agreement dated January 5, 2018 between me and the
Company (the “Letter Agreement”) to which this Reaffirmation is attached as
Exhibit A, including, without limitation, the release of claims set forth in
Paragraph C thereof. I also agree and acknowledge that apart from the payments
and benefits that will be provided to me as set forth in the Letter Agreement, I
have received all compensation, wages, bonuses, severance or termination pay,
stock options, restricted stock units, equity grants, commissions, notice
period, leave and/or benefits to which I may have been entitled under any law,
policy or plan of or sponsored by the Company, or pursuant to any prior
agreement with the Company and that no other payments or benefits are due or
owing to me except as set forth in the Letter Agreement. I further affirm that I
have had no known workplace injuries or occupational diseases. I further confirm
that I have complied with all of the provisions of the Letter Agreement to date.
By signing hereunder, I acknowledge that I have had a chance to consider this
Reaffirmation for at least twenty-one (21) days, that I fully understand the
significance of this Reaffirmation and have been advised in writing to discuss
it with an attorney of my choice, and that I am signing this Reaffirmation
voluntarily and of my own free will. In addition, I understand that I may take
seven (7) days after signing this Reaffirmation to revoke my signature, and that
this Reaffirmation will not become effective until after I sign it and the
Reaffirmation Revocation Period (as defined in the Letter Agreement) expires
without revocation.
I hereby provide this Reaffirmation as of the date below and acknowledge that
the execution of this Reaffirmation is in further consideration of the payments
and benefits that will be provided to me as set forth in the Letter Agreement,
to which I acknowledge I would not be entitled if I did not enter into this
Reaffirmation. I intend that this Reaffirmation become binding upon me if I do
not revoke my acceptance in seven (7) days.
______________________________            _________________________
Barbara A. Wood                        Date










12

